DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 14, 2022.  As directed by the amendment: claim(s) 1 and 20 have been amended, claim(s) 2, 4-8, and 21 have been cancelled, and no claim(s) have been added. Thus, claims 1, 3, 9-20 and 22-29 are currently pending in the application.
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. The applicant first argues that the prior art Hall doesn’t disclose the claimed limitations as outlined in the independent claim 1. The examiner respectfully disagrees. First, the applicant states “the claim language requires taking a first non-stimulated image, subsequently taking a stimulated image, and determining the risk based on the two images.” This is incorrect. The independent claim 1 is a systems claim that does not require any of the steps listed in the manner that the applicant suggests. The words “configured to generate” does not mean that the images have to actively be taken in the moment that they are analyzed. An imaging device can generate an image from the past or the present and the claimed limitations would still be met.
Furthermore, the claims only require determining a rupture risk based on two images, (1) stimulated and (2) non-stimulated. It doesn’t matter that steps utilized by the prior art Hall is different from that of the instant invention as they both yield the same result. The examiner has also further explained below and previously that based on the claim interpretation, that the scope that the applicant appears to try to claim is essentially intended use and the structure disclosed in the prior art just has to be capable of performing the function.  Simply put, a device claim specifically an imaging device is not structurally defined by what it takes a picture of and when.  Regarding the processor, as long as determining a rupture risk of an aneurysm is based on two images (regardless of what is on the images or when they are taken), the claim language is met. 
The examiner is not convinced; therefore, the rejection is maintained.
Claim Interpretation
The two independent claims 1 and 20, contain the limitations for claim 1: “an imaging device configured to: generate a non-stimulated image of a blood vessel in a patient; and generate a stimulate image of the blood vessel” for claim 20: “responsive to a state of the blood vessel transforming from a non-stimulated state to a stimulated state.”
 Based on the instant specification, this has been deemed merely a practitioner giving the patient a dilating/constricting agent.  However, in terms of a systems claim this limitation can be met by finding an imaging system that is capable of identifying a change in the blood vessel by comparing an initial image to a second image captured at a later time and then identifies the aneurysm. MPEP 2111.04 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. These two limitations are contingent limitations as they rely on two required conditions that cannot be required structurally by a system (or apparatus or product). Condition 1 being that the patient (or someone) is given a drug or stimulant and Condition 2 being that the image is taken after the stimulant has become effective.
Essentially, this is treated as intended use and the structure disclosed in the prior art has to be capable of performing the function, if the condition is present but the actual stimulation is not required.  See also MPEP 2115. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 2009/0067568 A1).
Regarding claim 1, Hall discloses a system comprising: an imaging device (e.g. abstract [0010] X-ray) configured to: generate a non-stimulated image of a blood vessel (e.g. Fig 3:300; [0049]); and generate a stimulated image of the blood vessel, wherein the blood vessel includes an aneurysm (e.g. Fig 3:308; [0049]), and wherein the blood vessel is in a non-stimulated state in the non-stimulated image and is in a stimulated state in the stimulated image (e.g. [0049]); and one or more processors (e.g. Fig 6:62) configured to: determine a rupture risk of the aneurysm based on the non-stimulated image and the stimulated image (e.g. [0017]; [0029]-[0030]).
Regarding claim 3, Hall discloses wherein the imaging device includes one or more of a computed tomography (CT) imaging device, a magnetic resonance imaging (MRI), an x-ray imaging device, or an ultrasound imaging device (e.g. [0040], this lists all of the above imaging devices as options for acquiring the images but states throughout the use of an x-ray; [0029]; [0043]).
Regarding claim 9, Hall discloses wherein the one or more processors are further configured to: determine a change in a geometrical configuration of the aneurysm between the non-stimulate image and the stimulated image; and determine the rupture risk as a function of the determined change in the geometrical configuration (e.g. [0050]; Figs 3 and 4 the system utilizes measurements such as geometrical shape of the aneurysm in order to determine the rupture risk).
Regarding claim 10, Hall discloses wherein the one or more processors are further configured to: register the non-stimulated image and the stimulated image (e.g. Figs 3 and 4); estimate at least one displacement vector of the aneurysm (e.g. [0050]; Fig 4:406); and determine a strain of the aneurysm (e.g. [0031]; [0051]).
Regarding claim 23, Hall discloses wherein the geometrical configuration is a cross-sectional area of the aneurysm (e.g. [0026]; [0030]; [0045]).
Regarding claim 24, Hall discloses wherein the at least one or more processors are further configured to: determine a change in blood pressure of the aneurysm between the non-stimulated image and the stimulated image (e.g. [0031]; [0049]; [0051]); and determine the rupture risk as a function of the determined change in blood pressure (e.g. [0031]; [0049]; [0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2011/0263964 A1) in view of Hall.
Regarding claim 20, Bernhardt discloses a system comprising: an imaging device configured to generate a non-stimulate image of a blood vessel (e.g. Fig 1:1 [0037]-[0038]); and one or more processors configured to determine one or more characteristics of the blood vessel from the non-stimulated image (e.g. [0041]-[0042]; Fig 1:11/12 the calculation unit is connected to a computer which inherently has a processor), wherein responsive to a state of the blood vessel transforming from a non-stimulated state to a stimulated state, the imaging device is configured to generate a stimulated image of the blood vessel and the one or more processors are configured to determine one or more characteristics of the blood vessel from the stimulated image (e.g. Fig 5/6; [0047]-[0053] the diameter, midlines, and cross-sectional areas of the blood vessel are determines and mapped), the one or more processors also configured to determine a condition of the patient based on the one or more characteristics of the blood vessel determined from the non-stimulated image and the one or more characteristics of the blood vessel determined from the stimulated image (e.g. [0007]; [0018]; [0046]; [0058]). Bernhardt is silent regarding the one or more processors also configured to determine one or more of: a rupture risk of an aneurysm in the blood vessel responsive to a size of the blood vessel increasing in the stimulated state from the non-stimulated state, a presence of vulnerable plaque in the blood vessel responsive to both a size of the blood vessel and a size of an imaged object in the blood vessel increasing from the non-stimulated state to the stimulated state, a presence of calcified stenosis in the blood vessel responsive to a size of the blood vessel and a size of an imaged object in the blood vessel failing to increase from the non-stimulated state to the stimulated state, a presence of a tumor in the patient responsive to a size of the blood vessel increasing from the non-stimulated state to the stimulated state, or a presence of a benign lesion in the patient responsive to a size of the blood vessel failing to increase from the non-stimulated state to the stimulated state.
However, Hall discloses a system and method for x-ray based assessment of aneurysms including one or more processors also configured to determine one or more of: a rupture risk of an aneurysm in the blood vessel responsive to a size of the blood vessel increasing in the stimulated state from the non-stimulated state (e.g. [0017]; [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Bernhardt to incorporate the teachings of Hall of including one or more processors also configured to determine one or more of: a rupture risk of an aneurysm in the blood vessel responsive to a size of the blood vessel increasing in the stimulated state from the non-stimulated state for the purpose of assessing the risk of an aneurysm to prevent damage (e.g. Hall [0013]).
Regarding claim 22, modified Bernhardt discloses wherein the imaging device includes one or more of a computed tomography (CT) imaging device (e.g. Bernhardt Fig 1:1  [0038]), a magnetic resonance imaging (MRI) device, and x-ray imaging device (e.g. Bernhardt  Fig 1:1  [0038]), or an ultrasound imaging device.
Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hall.
Regarding claim 25, Hall is silent regarding wherein the at least one or more processors are further configured to: determine a compliance of the aneurysm based on the non-stimulated image and the stimulated image; and determine the rupture risk as a function of the determined compliance.
Regarding claim 26, Hall is silent regarding wherein the at least one or more processors are further configured to: determine a compliance of a parent blood vessel of the blood vessel with the aneurysm; normalize the determined compliance of the aneurysm as a function of the determined compliance of the parent blood vessel; and determine the rupture risk as a function of the normalized compliance.
Regarding claim 27, Hall is silent regarding wherein the at least one or more processors are further configured to: determine a distensibility of the aneurysm based on the non-stimulated image and the stimulated image; and determine the rupture risk as a function of the normalized distensibility.
Regarding claim 28, Hall is silent regarding wherein the at least one or more processors are further configured to: determine a distensibility of a parent blood vessel of the blood vessel with the aneurysm; normalize the determined distensibility of the aneurysm as a function of the determined distensibility of the parent blood vessel; and determine the rupture risk as a function of the normalized distensibility.
Regarding claim 29, Hall is silent regarding wherein the at least one or more processors are further configured to: determine an amount of smooth muscle cells in the non-stimulated image and the stimulated image; and determine the rupture risk as a function of the determined amount of smooth muscle cells.
Compliance of a Vessel is defined as, the capacitance or distensibility and refers to the ability of a vessel to respond to an increase in pressure and swelling or decreased pressure and decrease in volume. Furthermore, Hall discloses that the smooth muscle cells of the artery are also part of determining a true aneurysm and a false aneurysm by analyzing the three layers of the artery (e.g. [0004]-[0005]).
However, regarding claims 25-29, Hall discloses the monitoring of volume measurements of said aneurysms in order to determine a rupture risk (e.g. [0020]; [0027]; [0030]). Also, both the compliance and distensibility of a vessel is inherently monitored as the system of Hall monitors the pressure involved with the walls of the aneurysm (e.g. [0008]-[0009]; [0049]). Therefore, one of ordinary skill in the art would understand that the compliance, distensibility and amount of smooth muscle cells are inherently evaluated to determine the rupture risk of the aneurysms.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough								May 24, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792